Order entered November 18, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01141-CV

                          CITY OF SAGINAW, TEXAS, Appellant

                                               V.

                                 BRANDON CRUZ, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-19227

                                           ORDER
       Before the Court is court reporter Gina Udall’s November 14, 2019 request for extension

of time to file the reporter’s record. Ms. Udall explains the extension is necessary because the

fee for the record, which appellee requested, has not been paid. We rule as follows.

       We ORDER appellee to file, no later than December 2, 2019, written verification he has

paid or made arrangements to pay the reporter’s fee. We further ORDER Ms. Udall to file the

record no later than December 12, 2019 and appellee to file his response brief no later than

January 2, 2020.

                                                      /s/   BILL WHITEHILL
                                                            JUSTICE